Citation Nr: 1728767	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  03-11 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected cervical and lumbar spondylosis.


REPRESENTATION

Veteran represented by:	The American Legion


	WITNESSES AT HEARINGS ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2004 and March 2008 the Veteran testified at Board hearings regarding service connection for a bilateral shoulder disability.  The board notes that the Veteran's Law Judge (VLJ) who presided over the November 2004 hearing, has since retired.  The March 2008 hearing was before the undersigned.  Transcripts of those hearings are of record.  Subsequent to the March 2008 hearing, the Veteran was scheduled for a video hearing before a member of the Board but the Veteran failed to appear and did not present good cause for his failure to appear or asked to be rescheduled.  As such, the Board deems the hearing request withdrawn.  38 C.F.R. § 207.704(d) (2016).  

The issue was previously before the Board in February 2005, when the Board reopened and remanded the service connection claim for a bilateral shoulder disorder.  The claim was also before the Board in April 2007, May 2008, September 2009, and most recently in January 2016.  In September 2009 when CAVC issued the JMR, the left shoulder issue was in remand status and not subject to the JMR.  The matter has now been returned to the Board for readjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

The Veteran's current bilateral shoulder disability was not incurred or aggravated in service nor was it secondary to the service-connected cervical and lumbar spondylosis.


CONCLUSION OF LAW

Service connection for a bilateral shoulder disability, to include as secondary to the service-connected cervical and lumbar spondylosis, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

VA's duty to notify was satisfied by letters dated in March 2005 and June 2008.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that some of the Veteran's service treatment records (STRs) are not on file and were apparently destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records were once in the hands of the government and are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cromer v. Nicholson, 455 F.3d 1346, 1351 (Fed. Cir. 2006); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].  In any event, missing STRs do not obviate the need for the Veteran to still have competent and credible evidence supporting his claim for service connection by showing he has the claimed disability and suggesting there is a correlation ("nexus") between his claimed condition and his military service.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401 (1991) and O'Hare, 1 Vet. App. at 367).

All relevant, identified, and available evidence has been obtained and lay statements have been associated with the record.  Thus, the Board's duty to assist requirements has been fulfilled.  The Veteran has not referred to any additional, unobtained, relevant and available evidence.  

The Veteran was provided with VA examinations in April 2005, June 2011, with an addendum provided in August 2011; March 2017; and April 2017.  As discussed in more detail below, the VA examinations include a review of the Veteran's service, post-service history, clinical findings, and diagnoses.  The findings were supported by medical rationale.  Combined together, the examinations are adequate for adjudication purposes.  McLendon v. Nicholson, 20 Vet. App. 79; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative have identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  

In its January 2016 remand, the Board directed the RO to obtain a supplemental medical opinion to the August 2011 VA examination addressing a secondary service connection theory proffered by the Veteran, as well as to acquire a waiver for and names of additional/updated treatment records from the Veteran.  Adequate medical opinions were provided in March and April 2017 and numerous attempts were made to secure a waiver from the Veteran as well as names and dates of additional treatment centers.  The Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

II.  Service Connection  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

Reasonable doubt is resolved in favor of the when there is an approximate balance of positive and negative evidence.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001)

III.  Analysis

The Veteran asserts that his bilateral shoulder disability started in service.  Specifically in his 2008 hearing testimony, he testified that while in service, he sustained a hit in the head which injured his shoulders.  There is nothing in the record to show that assertion is not credible.  At issue in this case is whether there is a nexus between his bilateral shoulder disability and active service and/or whether his bilateral shoulder disability was caused or aggravated by his service-connected cervical and lumbar spondylosis. 

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F 3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence and focus the analysis on what the evidence shows, or fails to show, as to the claim.

Post service and private treatment records find the Veteran complaining of bilateral shoulder pain.  Post service treatment record dated in December 1998 also indicates that the Veteran complained of left shoulder pain.  He was given Motrin 400.  A Neurology examination was conducted and revealed tenderness of the neck but no focal motor or sensory deficit.  The attending physician noted, "DJD [degenerative joint disease] of cervical spine with spinal stenosis and neural formal stenosis."  Additionally, a March 1999 CT scan of the Veteran's cervical spine revealed "mild bulges and/or protrusions with spurring with mild ventral impression of the cal sac as above Degenerative change and disc."  

Records dated in April 1999 noted the Veteran's complaints of pain in the shoulder joint and in the left arm, from the elbow "all the way up to the neck."  Further, records dated in June 1999 noted complaints of nuchal pain "for the last couple of years".  In July 1999 the Veteran again complained of bilateral shoulder pain.  The physician's assessment was DJD.  A later CT of the Veteran's cervical spine revealed "multiple DJD changes at all level of the spine." In October 1999 during a routine appointment, the Veteran again reported bilateral shoulder pain and attributed it to his in-service head injury. 
 
Private treatment records from Greenville Memorial Hospital dated in June and November 1999 noted that the Veteran complained "of pain all over," including his head, back and arms.  The Veteran confessed to the physician that he has "had these aches for many years."  Further, records dated in May 2000 reveal that the Veteran was seen at North Hills Medical center for complaints of shoulder pain, amongst other things.  The Veteran was given Tylenol for the pain.  

Throughout the post service doctors' visits for complaint of bilateral shoulder pain, the Veteran has been consistent that he believes that his on-going bilateral shoulder injury was caused by his in-service head injury.  Hence, the in-service incurrence element of service connection is met.  

Regarding the etiology of his claim, the Veteran was afforded a VA examination in April 2005.  The examiner diagnosed the Veteran with right shoulder glenohumeral arthrosis with referred pain from the cervical spine region.  The examiner noted that the Veteran had a "20 degree further reduction in his glenohumeral motion and the Veteran's shoulder was ligamentously stable.  The physician opined that he did not believe that the Veteran's "shoulder pain is related to a direct blow to the head but he does have referral pain from his neck... [which] can result in his shoulder pain.  He also can have a degenerative condition of his shoulder which is not related to his service-connected head injury."  The examiner then concluded that he believed that the Veteran's "neck was more likely related to the service-connected injury versus his back and shoulder."  

In June 2011, the Veteran was afforded another VA examination.  Here, the examiner noted that the Veteran did not have any "complaints of shoulder pain until 1998."  The examiner diagnosed the Veteran with severe bilateral rotator cuff arthropathy with end-stage glenohumeral arthritis.  The examiner concluded that the degenerative changes in the Veteran's shoulder could have come from his work as a dock worker or longshoreman and his history of heavy manual labor.  He further concluded that "a knock on the head in 1946 with no subsequent treatment for any type of shoulder disorder makes it clear that the current diagnosis of bilateral shoulder arthritis is completely unrelated to the [Veteran's] injury on active duty."  Here, the examiner provided a diagnosis, but failed to address the aggravation prong of a secondary service connection claim.  

An August 2011 VA addendum confirmed the diagnosis of severe bilateral rotator cuff arthropathy with end stage glenohumeral arthritis.  The examiner concluded that it is more likely than not (50 percent or more) any diagnosed right and/or left shoulder disorder is etiologically unrelated to the Veteran's service connected cervical and lumbar spondylosis or aggravated by service-connected cervical and lumbar spondylosis.  The examiner concluded that it was "less likely than not" that the diagnosed bilateral shoulder disorder was etiologically related to the Veteran's back disability and was not caused by the cervical spondylosis.  The Board finds that the VA supplemental opinion failed to address whether the Veteran's bilateral shoulder condition was caused by his service-connected lumbar spondylosis or indicate whether the Veteran's bilateral shoulder disability was aggravated beyond its natural progression by his service-connected cervical and lumbar spondylosis.  Thus, the examination provides no probative evidence regarding whether the Veteran's bilateral shoulder disability was caused by his cervical spondylosis.  Moreover, there is no probative evidence regarding the aggravation prong of a secondary service-connection claim.  

Per the January 2016 remand, the Veteran was afforded a VA examination to determine whether his current bilateral shoulder disability was aggravated beyond its natural progression by his service-connected cervical and lumbar spondylosis.  In a March 2017 Medical Opinion Disability Benefits Questionnaire, the examiner opined that the Veteran's bilateral shoulder disability "is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected" cervical and lumbar spondylosis condition.  The examiner offered the rationale that "[t]here is no anatomical association between the shoulder, neck and lumbar spine.  The etiology of rotator cuff arthropathy is due to degeneration of the joint due to aging or overuse injury.  The etiology of his shoulder condition does not have any association with his degenerative cervical and lumbar spondylosis.  The etiology of spondylosis is wear and tear, aging or repetitive trauma; however there is no causation between the three locations.  One does not cause the other."  In regard to the aggravation prong, the examiner opined that "[i]t is less likely than not that [the Veteran's] bilateral shoulder condition is aggravated by service-connected cervical [and] lumbar spondylosis."  

In April 2017, a Shoulder and Arms Condition Disability Questionnaire was provided.  Here, the examiner found that the Veteran's right shoulder had degenerative changes of the shoulder joint.  The examiner noted that "Luxurious osteophytic lipping" was seen at the humeral head and glenoid.  Further, he noted that the humeral head was upward riding, which indicates "capsule laxity and consistent with impingement syndrome."  The examiner also noted that there was "[d]ystrophic calcification in the supraspinatus tendon." As for the left shoulder, the examiner found that it was marked osteoarthritis with osteophytic ridging of the humeral head and glenoid.  Further, the upper riding left humeral head is due to capsule laxity causing impingement syndrome.  The examiner opined that since the prior examination, there has been increasing degeneration of both shoulder joints and the Veteran's bilateral shoulder disability "is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected" cervical and lumbar spondylosis.  The examiner proffered the rationale that "[i]t is unlikely that the [V]eteran's advanced DJD of the bilateral glenohumeral joint was caused by his cervical or lumbar spondylosis.  It is more likely that his arthritis is the result of overuse and advanced age."

A. Presumptive and Direct Service Connection  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden elements (an in-service occurrence or aggravation; and the nexus between the in-service occurrence and the current disability) is through a showing of continuity of symptomatology.  This method however, may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Arthritis is one of the diseases listed in 38 C.F.R. § 3.309 (a).  In the case at hand, there is no evidence that the Veteran's arthritis manifested within one year of separation from service.  The VA treatment records, as referenced above, dated from 1998 to 2017 do not confirm that that the Veteran's arthritis was manifested within one year after the Veteran's active service.  38 C.F.R. § 3.309 (2016).  Records dated in April 1999, 53 years and 3 months after the Veteran's active duty, indicate that the Veteran was seen for complaints of shoulder pain in the left arm.  The Veteran described the pain at the time as generating from the elbow, "all the way up to the neck."  Two months later in June 1999, the records note complaints of nuchal pain, which the Veteran indicated he had been having "for the last couple of years."  Based on the foregoing, the Board therefore finds, service connection for a bilateral shoulder disability under this presumptive basis is not warranted.  38 C.F.R. § 3.309(a) (2016).

The presumption of service connection for arthritis under 38 C.F.R. § 3.307 (a)(3) requires the manifestation of the disease to a degree of 10 percent or more within one year from the date of separation from active service.  38 C.F.R. § 3.307 (a)(3) (2016).  Here, the Veteran's post-service records do not reveal probative evidence of a bilateral shoulder disability of 10 percent level within one year after service.  38 C.F.R. § 4.71 (2016).  In actuality, it is more than 50 years after separation from service when the Veteran was diagnosed and treated for his bilateral shoulder disability.  Thus, service connection for bilateral shoulder disability under this presumptive basis, is also not warranted.  38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a); Walker, 708 F.3d 1335-37 (2013).  

Because the Veteran is not entitled to a presumptive service connection for his claim, it does not preclude him from establishing entitlement to service connection for his bilateral shoulder disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d at 1043 (1994).  

Under 38 C.F.R. § 3.303 (b), the probative evidence of record does not establish continuity of symptomatology for a bilateral shoulder disability after discharge from active service in 1946, in lieu of a medical nexus.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303 (b).  In this regard, the Veteran may be competent to relate some symptoms such as pain in his shoulders; however, he has not been shown to possess the requisite training or credentials needed to render a competent opinion that his bilateral shoulder disability is due to service, especially in light of the complicated nature of the disability.  Based on the aforementioned, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

The Veteran's lay assertions as to continuity of symptoms for his bilateral shoulder disability are consistent, competent and credible.  However, the post-service medical evidence indicates that the Veteran was diagnosed with a bilateral shoulder disability in 1998 more than 50 years after service.  Therefore, the Veteran's lay assertions are given less probative weight.  

With regard to a nexus, there is no probative medical evidence of record establishing a relationship between his current bilateral shoulder disability and his period of active service.  Holton v. Shinsecki, 557 F.3d at 1366; 38 C.F.R. § 3.303 (a), (d)(2016).  Absent such evidence of a nexus, service connection is not in order for the Veteran's bilateral shoulder disability. 

Regarding the Veteran's lay evidence of a nexus between his current bilateral shoulder disability to service, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Veteran is competent to report shoulder pain soon after his active duty service.  38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. at 307-09 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to corroborate a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran lacks the medical training or expertise for offering a medical nexus opinion that his current bilateral shoulder disability, which requires laboratory testing to confirm, is related to any instances of an in-service event, including the hit he took to his head.  38 C.F.R. §°3.159(a)(1)-(2) (2016); Jandreau, 492 F.3d at 1377.

Although the Veteran has been consistent, in relating his bilateral shoulder disability to service, he has failed to show that it manifested within one year of his active duty service.  The medical evidence of record too, does not show that the Veteran's bilateral shoulder disability manifested within one year after service, nor does it suggest that his bilateral shoulder disability is related to service.  The April 2005 VA examination and the June 2011 examination are most probative evidence of record in that regard.  The April 2005 examiner found that the Veteran's shoulder pain is not related to the blow he took to the head while serving in England, during World War II.  The June 2011 VA examiner noted the Veteran's absence of complaints for shoulder pain until 1998.  He opined that "a knock on the head in 1946 with no subsequent treatment for any type of shoulder disorder makes it clear that the current diagnosis of bilateral shoulder arthritis is completely unrelated to the [Veteran's] injury on active duty."  As a result of the foregoing, presumptive and direct service connections are not warranted.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Accordingly, the claim for service connection on a presumptive and direct basis must be denied.  38 U.S.C.A. § 5107(b)(West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Secondary Service Connection  

The Veteran contends that his bilateral shoulder disability is secondary to his service-connected cervical and lumbar spondylosis disabilities.  However, the VA examiners did not find that the Veteran's bilateral shoulder disability was secondary to his service-connected cervical and lumbar spondylosis disabilities.  In rendering the opinions, the March 2017 and the April 2017 examiners considered the Veteran's reported history, the records in the claims file and the examination findings.  Adequate rationales were provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The March 2017 VA examination is more probative to the secondary connection aggravation theory.  The examiner, after an in person examination of the Veteran, reviewed the claims files and previous examinations, and concluded that "[i]t is less likely than not that [the Veteran's] bilateral shoulder condition is aggravated by [his]service-connected cervical & lumbar spondylosis."  The examiner offered the rationale that "[t]here is no anatomical association between the shoulder, neck and lumbar spine.  The etiology of rotator cuff arthropathy is due to degeneration of the joint due to aging or overuse injury.  The etiology of his shoulder condition does not have any association with his degenerative cervical and lumbar spondylosis.  The etiology of spondylosis is wear and tear, aging or repetitive trauma; however there is no causation between the three locations.  One does not cause the other."  

Regarding the causation prong of a secondary service connection claim, the Board finds the April 2017 examination more probative.  Here the VA examiner, conducted a thorough in person examination, reviewed the records and compared previous examinations.  The examiner opined that the Veteran's bilateral shoulder disability "is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected" cervical and lumbar spondylosis.  The examiner proffered the rationale that "[i]t is unlikely that the [V]eteran's advanced DJD of the bilateral glenohumeral joint was caused by his cervical or lumbar spondylosis.  It is more likely that his arthritis is the result of overuse and advanced age."

The Veteran's lay statements and hearing testimonies have been considered.  While he argues that his current bilateral shoulder disability is due to his service-connected cervical and lumbar spondylosis, as a lay person, he is not shown to have specialized training sufficient to render such an opinion.  Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while the presence of pain is capable of lay observation, determining the diagnosis and etiology of such requires medical expertise.  The etiology of his bilateral shoulder disability requires medical inquiry into biological processes and anatomical relationships.  Here, he is not shown to have had the training or expertise necessary to make such a determination.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); Kahana, 24 Vet. App. 428, 438 (2011).  

In sum, the Board finds that the probative evidence of record does not establish a nexus to the Veteran's active service or service connected disability.  The preponderance of the evidence is against the claim for service connection for bilateral shoulder disability as directly related to service or as secondary to service-connected cervical and lumbar spondylosis.  As there is no doubt to be resolved, service-connection is not warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected cervical and lumbar spondylosis is denied



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


